As filed with the Securities and Exchange Commission on December 17, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant’s telephone number, including area code) Date of fiscal year end:June 30, 2013 Date of reporting period:June 30, 2013 Item 1. Reports to Stockholders. Dear Shareholder: We would like to sincerely thank you for your support of the Davidson Funds. With the launch of the Davidson Small/ Mid Equity Fund last June, we are pleased to offer the following investment options within the Davidson Funds family: The Davidson Multi-Cap Equity Fund is actively managed and unconstrained by market capitalization and style classifications. As fundamental investors, we are cognizant of cyclical and secular dynamics, and focus on profitable companies with attractive return on capital, cash flow and growth prospects. Of key importance are management teams with sound, achievable strategies. We take active industry positions, with relative position sizes commensurate with risk. Our holdings are diversified by economic sector and adjusted based on where we view the greatest market opportunities. The Davidson Small/Mid Equity Fund is also actively managed and seeks to invest in high-quality companies with attractive margins, conservative balance sheets and opportunity for growth in the under-researched small/mid cap segment of the market. Using proprietary modeling and a strict valuation discipline, we favor companies generating cash flow and funding growth internally. We look to capitalize on “time horizon arbitrage,” forecasting growth opportunity and operating leverage beyond current Wall Street estimates and not currently recognized by the market. PERFORMANCE OVERVIEW Davidson Multi-Cap Equity Fund The Russell 3000® Index, the benchmark for the Davidson Multi-Cap Equity Fund, finished the twelve month period ended June 30, 2013 up 21.46%. The Class A shares of the Fund generated a total return of 16.86% on a fully-loaded basis and 23.01% on a no-load* basis during the twelve month period ended June 30, 2013. The Class C shares generated a total return of 21.06% on a fully-loaded basis and a total return of 22.06% on a no-load* basis over the same time period. Several Financials sector holdings within the Fund performed well over the past twelve months, including Morgan Stanley, Redwood Trust Inc., and Principal Financial Group Inc. Secular strength was attributable to the resolution of domestic macro issues such as the fiscal cliff, and more positive economic outlook in general. Stock selection within the Utilities sector was also a key contributor to performance. Within this sector, shares of Black Hills Corp. rose due to favorable weather and lower interest and depreciation, depletion and amortization expenses associated with a recent asset sale. Additionally, Fitch Ratings upgraded Black Hills Corp. to BBB, primarily because of reduced unregulated business exposure, lower than expected interest expenses going forward, and strong cash flow outlook. Within the Healthcare sector, shares of Gilead Sciences Inc. nearly doubled in the past year. The company reported favorable mid-stage clinical results for its experimental combination drug therapies for hepatitis treatment. The company is now in the midst of late-stage studies to push its combination therapies closer toward possible regulatory approval. The primary detractor from the Fund’s performance this year was Telecommunication Services sector holding NII Holdings Inc. Delays in the company’s 3G wireless rollout in Brazil consistently weighed on the stock; we ultimately exited our position in NII Holdings in August of 2012. Over the past year, we have seen financial markets fluctuate dramatically due to the global macroeconomic concerns mentioned above. In today’s world, there will never be a shortage of things to worry about; successfully predicting not just the outcome, but also the timing of all these issues in the short-term is nearly impossible. As these issues play out in the market, they create volatility; more importantly, they have an even more widely divergent impact on sector performance. Some investors believe they can take advantage of this volatility by timing their investments among the various sectors. Market timing can be successful in the short-run, but generally is a dangerous game to play and is even more difficult to consistently repeat over the long-run. Taking outsized sector bets in our view is another form of market timing and should be avoided. This is why a primary tenet of the Multi-Cap Equity strategy is a focus on disciplined portfolio construction, security selection and risk management. We seek to reduce portfolio volatility and risk in several ways. First, we don’t take timing risk by ensuring we have an investment in every sector and by ensuring that the strategy is fully invested. Second, our weightings within each sector are determined by the investment opportunity we foresee within each one. If the investment opportunity is large, we are overweight relative to the broader market. If not, we are underweight. This emphasis on investment opportunity is important because it focuses the investments on those that we feel have the ability to reward investors on the risk they are taking. We believe this discipline has been a contributing factor to the consistency of the Multi-Cap Equity strategy over time, since sector performance can often be temporarily impacted by the whims of exuberance and fear within the current market narrative. Consequently, we continue to believe the Multi-Cap Equity strategy can serve clients well in any market environment. Despite the recent strong performance of the equity markets, we continue to see many compelling long-term opportunities within positions in the Fund. While performance is often volatile, our focus remains squarely on our process. Our ability to maintain a process that is consistent, repeatable, and disciplined will be the primary driver of our performance not just today, but for years to come. Davidson Small/Mid Equity Fund The Russell 2500® Index, the benchmark for the Davidson Small/Mid Equity Fund, finished the twelve month period ended June 30, 2013 up 25.61%. The Class A shares of the Fund generated a total return of 2.46% on a fully-loaded basis and 7.85% on a no-load* basis during the twelve month period ended June 30, 2013. The Class C shares generated a total return of 5.98% on a fully-loaded basis and a total return of 6.98% on a no-load* basis over the same time period. Within the Consumer Staples sector, Herbalife Inc. was our primary detractor from performance this year. In the fourth quarter, the stock was hit hard following continued criticism of the company’s multi-level sales model. Given the controversy surrounding the stock, we liquidated our position in the stock prior to year-end. Financials sector holding Green Dot Corp. also performed poorly over the past twelve months. The pre-paid debit industry leader was negatively impacted by card activation delays brought about by increased anti-money laundering security precautions, as well as competitive concerns. The stock has fared better recently, having reported that Green Dot Bank will replace GE Bank as the issuing bank for the Wal-Mart branded portfolio, in addition to their current role as program manager. The acquisition will provide flexibility to add new features to the Wal-Mart cards, improve margins and further solidifies Green Dot’s relationship with Wal-Mart, whose prepaid card sales account for the majority of Green Dot’s revenue. Also on the positive side, our allocation away from the Utilities sector was additive to the Fund’s performance this year. Over the past twelve to eighteen months, there have been several performance standouts within the Russell 2500® Index, including high dividend yield stocks, highly indebted stocks,and low valuation stocks – a low quality rally, if you will. We feel the overarching factor contributing to this dynamic has been the extended period of low interest rates. First, many highly indebted companies have been able to refinance their debt at attractive rates, driving a one-time profit boost and, in some cases, avoiding restructuring. We believe this is unsustainable financial engineering. Second, low rates have driven investors to chase stocks with high dividend yields –even small cap companies. We believe looking for yield in small cap equities carries an unfavorable risk/reward tradeoff; often times, the best capital allocation decision for the management teams of these companies is to reinvest the cash flow back into growing the business. Lastly, low valuation/low growth companies have tended to perform better coming out of recessions and slow patches in the economic cycle. It’s extremely difficult to identify inflection points in the economic cycle, which is why we don’t time cycles and focus on security selection based on our investment approach. 2 We remain committed to our investment approach, and believe that our process will benefit from the inevitable rise in interest rates. We believe our approach is an excellent vehicle to potentially profit from higher interest rates. Focusing on high quality, “middle inning” companies, conservatively capitalized, and with underappreciated operating leverage is in our view, the “sweet-spot” in the risk/reward tradeoff. FIRM OVERVIEW We know there are myriad options for the management of your hard-earned dollars; we would like to express our appreciation for your trust and confidence in the volatile financial markets we’ve experienced over the last year. We would also like to take this opportunity to welcome our new investors to the Davidson Funds and provide a brief overview of our firm. Davidson Investment Advisors has provided asset management services for corporations, employee benefit plans, foundations, individuals and trusts since its inception in 1975. We pride ourselves on applying a consistent, repeatable and time-tested approach to portfolio management with a particular focus on the application of independent thought within the context of a team orientation. Our investment philosophy at Davidson Investment Advisors is based on three core principles: 1. A long-term approach to investing. We consider ourselves to be investors, not traders, as demonstrated by our low turnover across strategies. 2. Truly active portfolio management. We strive to add value for our clients; our high Active Share and focused portfolios illustrate the conviction we place in our research-based approach. 3. Delivering on risk. We seek to achieve favorable risk-adjusted returns through disciplined portfolio management, evidenced by high information ratios and low downside capture. MARKET PERSPECTIVE The U.S. equities market has shown remarkable strength over the past year, despite numerous challenges at home and abroad. The global economy has dealt with a number of headwinds in the recent past, shifting from one potential crisis to another. Whether it was fear of a double-dip recession, the debt ceiling, U.S. Government debt downgrade, the European debt crisis, China’s hard landing, or the fiscal cliff, sources of tumult have not been difficult to find. Given that backdrop, why have stocks been so resilient overall? A major factor: central banks around the world have been prodding markets higher with liquidity programs. In addition to U.S. quantitative easing, the European Central Bank introduced OMT (Outright Monetary Transactions) to stabilize asset prices in the Eurozone, and Japan is planning to step up its stimulus policies in an effort to reflate its economy. That, or perhaps investors are finally more willing to look past near-term challenges and accept investment risk. 3 Despite lingering issues abroad, particularly in respect to China’s monumental economic restructuring, we see many attractive investment opportunities domestically. The U.S. economy continues to be in a slow recovery mode. While the headline numbers appear lackluster, the results are encouraging, considering the dampening effects of the fiscal cliff and government sequestration. After years of deleveraging, the U.S. consumer appears much healthier; additionally, the effect of housing moving from a headwind the past few years to now a tailwind should not be underappreciated by investors. This underlying momentum in the economy has caused the Fed to consider its exit strategy for reducing and eventually ending quantitative easing. We believe the U.S. economy has the potential to gain further momentum as the impact of government sequestration dissipates over the remainder of the year. As such, we are optimistic that our long-term focus on fundamentally secure companies have the potential to be rewarded as the recovery cycle progresses. IN CLOSING As we approach the five-year anniversary of the launch of the Davidson Multi-Cap Equity Fund, and mark the one-year anniversary of the Davidson Small/Mid Equity Fund, we are reminded that without the continued support of our investors, such milestones would not be possible. In closing, we’d like to reiterate what we consider to be Davidson Investment Advisors’ strengths, both from a business and customer perspective: ● A consistent and repeatable investment process, in place since 1975, on behalf of sophisticated investors including public entities, corporate plans, foundations/endowments and healthcare organizations. ● A culture which aligns our interests as closely as possible with our clients through employee stock ownership programs, personal investment within firm strategy offerings, and a risk-adjusted performance-based compensation model. ● An investment team with significant breadth and depth of experience, focusing on the maximization of return per unit of risk taken for our clientele. We thank you again for the trust and confidence you’ve placed in us, and welcome any questions or comments you may have. Sincerely, Andrew I. Davidson President Davidson Investment Advisors, Inc. Must be preceded or accompanied by a prospectus. Past performance does not guarantee future results. Investment performance reflects fee waivers and in the absence of these waivers returns would be lower. 4 Mutual fund investing involves risk. Principal loss is possible. Small- and medium capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. Investments in foreign securities involve political, economic and currency risks, greater volatility and differences in accounting methods. These risks are greater for emerging markets. Investments in ETFs, are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETFs shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a fund’s ability to sell its shares. The Funds will bear their shares of the fees and expenses of the underlying funds. Shareholders will pay higher expenses than would be the case if making direct investments in the underlying funds. The Funds may also use options and future contracts, which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of securities prices, interest rates and currency exchange rates. The investment in options is not suitable for all investors. The Russell 2500® Index measures the performance of the small to mid-cap segment of the U.S. equity universe. It is not possible to invest directly in an index. The Russell 3000® Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. It is not possible to invest directly in an index. Fund holdings and/or sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Please refer to the Schedule of Investments for a complete listing of fund holdings. Current and future portfolio holdings are subject to risk. Free cash flow, a measure of financial performance, is calculated by subtracting capital expenditures from operating cash flow. Free cash flow represents residual cash generated by a company after expenditures to maintain or expand its asset base. Active Share is a measure of the percentage of stock holdings in a manager’s portfolio that differ from the benchmark index. The greater the difference between the asset composition of the fund and its benchmark, the greater the active share. Downside capture ratio defines a fund manager’s ability to perform during declining markets. Downside capture ratios are calculated by taking the fund’s monthly return during the periods of negative benchmark performance and dividing it by the benchmark return. Information ratio is a measure of the risk-adjusted return of a financial security (or asset or portfolio). It is defined as expected active return divided by tracking error, where active return is the difference between the return of the security and the return of a selected benchmark index, and tracking error is the standard deviation of the active return. The opinions expressed in this letter are those of the fund manager, are subject to change, are not guaranteed, and should not be considered investment advice. *The no-load basis refers to the performance with front-end and back-end sales loads waived. Diversification does not assure a profit or protect against a loss in a declining market. Davidson Investment Advisors, Inc is the adviser to the Davidson Funds, which are distributed by Quasar Distributors, LLC. 5 Davidson Multi-Cap Equity Fund Comparison of the change in value of a hypothetical $10,000 investment in the Davidson Multi-Cap Equity Fund - Class A vs. the Russell 3000® Index Average Annual Total Return: Since Inception 1 Year 8/11/2008 7/1/2009 Class A (with sales load) 16.86% 5.88% - Class A (without sales load) 23.01% 7.00% - Class C (with deferred sales load) 21.06% - 15.92% Class C (without deferred sales load) 22.06% - 15.92% Russell 3000® Index 21.46% 6.96% 17.74% Total Annual Fund Operating Expenses : 1.51% (Class A); 2.27% (Class C) Performance data quoted on this page represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling (877) 332-0529. Returns reflect reinvestment of dividends and capital gains distributions. Fee waivers are in effect. In the absence of fee waivers, returns would be reduced. Class A shares may be subject to a 5.00% sales load. Class A shares do not have a contingent deferred sales charge (“CDSC”) except that a charge of 1% applies to certain redemptions made within seven calendar days or to redemptions made within twelve months following purchases of $1 million or more without an initial sales charge. Class C shares may be subject to a CDSC of 1.00% on redemptions held for twelve months or less after purchase. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on dividends, capital gains distributions, or redemption of Fund shares. Indices do not incur expenses and are not available for investment. The Russell 3000® Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. You cannot invest directly in an index. Risks: Foreign securities typically involve greater volatility and political, economic and currency risks and differences in accounting methods than domestic securities. Small- and medium capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. 6 Davidson Small/Mid Equity Fund Comparison of the change in value of a hypothetical $10,000 investment in the Davidson Small/Mid Equity Fund - Class A vs. the Russell 2500® Index Average Annual Total Return: Since Inception 1 Year 6/29/2012 Class A (with sales load) 2.46% 2.45% Class A (without sales load) 7.85% 7.83% Class C (with deferred sales load) 5.98% 6.96% Class C (without deferred sales load) 6.98% 6.96% Russell 2500® Index 25.61% 25.54% Total Annual Fund Operating Expenses : 1.61% (Class A); 2.36% (Class C) Performance data quoted on this page represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling (877) 332-0529. Returns reflect reinvestment of dividends and capital gains distributions. Fee waivers are in effect. In the absence of fee waivers, returns would be reduced. Class A shares may be subject to a 5.00% sales load. Class A shares do not have a contingent deferred sales charge (“CDSC”) except that a charge of 1% applies to certain redemptions made within seven calendar days or to redemptions made within twelve months following purchases of $1 million or more without an initial sales charge. Class C shares may be subject to a CDSC of 1.00% on redemptions held for twelve months or less after purchase. The performance data and graph do not reflect the deduction of taxes that a shareholder would pay on dividends, capital gains distributions, or redemption of Fund shares. Indices do not incur expenses and are not available for investment. The Russell 2500 Growth® Index measures the performance of the small to mid-cap growth segment of the U.S. equity universe. It includes those Russell 2500 companies with higher price-to-book ratios and higher forecasted growth values. Risks: Foreign securities typically involve greater volatility and political, economic and currency risks and differences in accounting methods than domestic securities. Small- and medium capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. 7 Davidson Funds Expense Example at June 30, 2013 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, reinvested dividends, or other distributions; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested in Class A and Class C of each Fund at the beginning of the period and held for the entire period (1/1/13 – 6/30/13). Actual Expenses For each class of the Davidson Multi-Cap Equity Fund and Davidson Small/Mid Equity Fund, two lines are presented in the tables below. The first line of the tables below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.15% and 1.90% per the operating expense limitation agreement for the Davidson Multi-Cap Equity Fund Class A and Class C, respectively, and 1.40% and 2.15% for the Davidson Small/Mid Equity Class A and Class C, respectively. The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. However, the Example below does not include portfolio trading commissions and related expenses. In addition, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. You may use the information in the first line of the tables, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period’’ to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the tables are meant to highlight your ongoing costs only and will not help you determine the relative total costs of owning different funds, as they may charge transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the tables is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Davidson Multi-Cap Equity Fund - Class A Beginning Ending Expenses Paid Account Value Account Value During Period* 1/1/13 6/30/13 1/1/13-6/30/13 Actual Hypothetical (5% return before expenses) *Expenses are equal to the Fund’s annualized expense ratio of 1.15% multiplied by the average account value over the period, multiplied by 181 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. 8 Davidson Funds Expense Example at June 30, 2013 (Unaudited) Davidson Multi-Cap Equity Fund - Class C Beginning Ending Expenses Paid Account Value Account Value During Period* 1/1/13 6/30/13 1/1/13-6/30/13 Actual Hypothetical (5% return before expenses) $ 9.49 *Expenses are equal to the Fund’s annualized expense ratio of 1.90%, multiplied by the average account value over the period, multiplied by 181 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. Davidson Small/Mid Equity Fund - Class A Beginning Ending Expenses Paid Account Value Account Value During Period* 1/1/13 6/30/13 1/1/13-6/30/13 Actual Hypothetical (5% return before expenses) *Expenses are equal to the Fund’s annualized expense ratio of 1.40% multiplied by the average account value over the period, multiplied by 181 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. Davidson Small/Mid Equity Fund - Class C Beginning Ending Expenses Paid Account Value Account Value During Period* 1/1/13 6/30/13 1/1/13-6/30/13 Actual Hypothetical (5% return before expenses) *Expenses are equal to the Fund’s annualized expense ratio of 2.15%, multiplied by the average account value over the period, multiplied by 181 (days in most recent fiscal half-year)/365 days to reflect the one-half year expense. 9 Davidson Funds
